DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
1.  The applicant’s arguments have been reviewed and the examiner notes that the applicant has amended each (independent) claim, which the examiner interprets as a change to the technical design.  Thusly, the examiner can modify his previous rejection.
2. The examiner noted in the NFOA that “modulation/multiplexing” was taught in the parent application, thusly it was not novel/inventive.   To clarify his position, as based on the amendment, he has modified his double patenting rejection to explicitly provide additional references (from this application AND/OR from the parent application) which put forth OAM/multiplexing, etc..
3.  As stated in the NFOA, the examiner sees two paths forward to allowance:
i.  A terminal disclaimer is sent and all claims can be allowed as currently written.
without the need for the Terminal Disclaimer.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 10-16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,784,569 in view of {Ren or Sajuyigbe or Yu or Ashrafi ‘577 or Byen or Ashrafi ‘794}.
Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the use of Orbital Angular Momentum processing along with Electromagnetic Knot processing wherein a first signal degradation caused by environmental factors of the OAM/electromagnetic knot processed signal is improved over a second signal degradation caused by the environmental factors of a signal not including the electromagnetic knot.
Parent Claim 1 + 11 = Current Claims 1, 6, 11, 16  (OAM)
Parent Claim 2 = Current Claim 2, 12 (ie. 
Parent Claim 21/27/10 = Current Claim 3, 13   (patch antenna)
Parent claims 1/all = Current Claim 4, 14 (just sending of different signals/messages)
Parent claim 1/all = Current Claim 5, 15 (demultiplexing, opposite side)
Parent claim 11 (apply OAM to at least one signal) = Current claim 10, 20
But is silent on multiplexing.
	At least {Ren or Sajuyigbe or Yu or Ashrafi ‘577 or Byun or Ashrafi ‘794} or Murshid teach multiplexing (ie. in/for an OAM system) which is same/similar to applicant’s use of the multiplexing process/function (See applicant’s drawings 21 and 23-25 which show generic multiplexing of signals):
	i. Ren et al. US 2016/0028479 teaches multiplexing or OAM beams:
[0004] The multiplexing of multiple orthogonal orbital-angular-momentum (OAM) beams has emerged as a possible approach for increasing system capacity and spectral efficiency (SE) in free-space optical (FSO) links (see G. Gibson et. al., OE 12, 5448 (2004) and J. Wang et. al, NP 6, 488, (2012)). Light beams carrying OAM have a variable phase wavefront of the form of exp(i l φ) (l=0, ±1, ±2, . . . ), in which φ refers to the azimuth angle and l determines the OAM value (see L. Allen et. al, PRA 45, 8185 (1992)). One major advantage of OAM is that the OAM modes with helical phase front and “doughnut” intensity shape are intrinsically orthogonal to one another, which indicates that in principle, efficient multiplexing and demultiplexing of multiple independent and spatially overlapping data-carrying OAM beams can be performed with negligible crosstalk (see L. Allen et. al, PRA 45, 8185 (1992) and A. M. Yao et. al., AOP 3, 161 (2011)).
[0006] An important goal for the future use of OAM multiplexing in high-capacity FSO links is the ability to compensate the effects of atmospheric turbulence on the data channels, both in terms of degradation of a single data-carrying OAM beam as well as in the crosstalk increase induced by turbulence (see N. Chandrasekaran et. al, Proc. SPIE 8518, 851808 (2012)).

	ii.  Sajuyigbe US 2017/0117626 teaches multiplexing in an OAM system:
[From Para #25}  “..During the HEW control period, legacy stations refrain from communicating. In other embodiments the HEW STAs 104 may communicate with the master station 102 in accordance with an antenna array or structure(s) of the types discussed below for generating Orbital Angular Momentum (OAM) beams of various OAM modes. This may be full multiplexing where n data streams are mapped to n OAM modes; or fewer than n data streams are mapped to n OAM modes for partial diversity and partial multiplexing; or one data stream may be mapped to n OAM modes for full diversity, depending on channel conditions and the objectives of the system as discussed more fully below…”.

iii.  Yu et al. US 2015/0333865 teaches multiplexing in an OAM system:
Optical signals with different orbital angular momentum (OAM) modes are used to multiplex data for different receiver together or a light signal. The OAM based multiplexing may be used in addition to other multiplexing schemes such as time division multiplexing, polarization multiplexing and so on. Capacity of existing optical network infrastructure can be increased significantly using OAM modulation, and data communication can be secured at the same time.   (Abstract)
[0004] The present document discloses, among other things, a passive optical network (PON) access architecture that uses orbital angular momentum (OAM) multiplexing. Using the disclosed techniques, multiple data channels can be multiplexed by orthogonal OAM modes on same wavelength to achieve efficient utilization of bandwidth resources. In one example use, OAM multiplexed data traffic can be provided to multiple user devices in a passive optical network.
[0009] FIG. 1 is a block diagram representation of an example of a passive optical network (PON) that uses orbital angular momentum (OAM) multiplexing.
	iv.  Ashrafi et al. US 9,077577 teaches multiplexing of multiple data channels (figures 48a-48C, 52):
(56) FIGS. 48A-48C illustrate the manner for multiplexing multiple data channels into optical links to achieve higher data capacity;
(61) FIG. 52 illustrates a system for multiplexing between a free space signal and an RF signal;
(81) With respect to the application of orbital angular momentum 204, this technique introduces twisted electromagnetic waves, or light beams, having helical wave fronts that carry orbital angular momentum (OAM). Different OAM carrying waves/beams can be mutually orthogonal to each other within the spatial domain, allowing the waves/beams to be efficiently multiplexed and demultiplexed within a communications link. OAM beams are interesting in communications due to their potential ability in special multiplexing multiple independent data carrying channels.
(82) With respect to the combination of quantum level overlay techniques 202 and orbital angular momentum application 204, the combination is unique as the OAM multiplexing technique is compatible with other electromagnetic techniques such as wave length and polarization division multiplexing. This suggests the possibility of further increasing system performance. The application of these techniques together in high capacity data transmission disrupts the access part of an end to end communications system from twisted pair and cable to fiber optics, to free space optics, to RF used in cellular/backhaul and satellites.
	v.  Byun et al. US 2015/0188660 teaches OAM modes may include a mode for multiplexing:
Provided is an apparatus and method for simultaneously transmitting and receiving orbital angular momentum (OAM) modes. An apparatus for transmitting OAM modes may include a mode multiplexing apparatus, and a matrix array antenna configured to output OAM modes for electromagnetic waves based on mode signals, wherein the mode multiplexing apparatus may include hybrid couplers configured to generate a plurality of output signals having different phases and different amplitudes by mixing and distributing a plurality of input signals, and phase shifters configured to generate the mode signals by shifting the phases of the output signals.   (Abstract)
[0006] A communication system to which an existing OAM technique is applied is an optical communication system. A transmitting apparatus of the communication system may split a laser beam into a plurality of beams using a beam splitter, and generate different OAM modes by applying a lens or hologram that generates predetermined OAM modes to the respective split beam. The transmitting apparatus may multiplex the OAM modes by combining the OAM mode-generated beams using a beam combiner.
[0010] According to an aspect of the present invention, there is provided an apparatus for transmitting OAM modes, the apparatus including a mode multiplexing apparatus, and a matrix array antenna configured to output OAM modes for electromagnetic waves based on mode signals. The mode multiplexing apparatus may include hybrid couplers configured to generate a plurality of output signals having different phases and different amplitudes by mixing and distributing a plurality of input signals, and phase shifters configured to generate the mode signals by shifting the phases of the output signals.
	vi.  Chen et al. US 2013/0235744 teaches Orbital multiplexing on top of other multiplexing techniques:
[0040] For data communication, OAM can send an independent data stream through each "orbit" channel. This increases the channel capacity by a factor equivalent to the number of transmit streams. To support the QoS required by video delivery, in accordance with one or more embodiments, the disclosed OAM method uses orbital multiplexing on top of other multiplexing techniques to enhance robustness and reliability. For example, orbital multiplexing can be used on top of orthogonal frequency-division multiplexing (OFDM). Orbital multiplexing codes the information across the orbit and spectral domains by using multiple transmit and receive "orbital" devices. This, combined with OFDM modulation on each orbital channel, increases the diversity and, hence, the robustness of the system. This enables OAM to withstand channel impairments such as inter-symbol interference (ISI) and other interferences. Although, other known and future developed modulation techniques may be utilized in connection with orbit multiplexing of the OAM channels.
[0058] In one or more embodiments, the source 1802 may include a statistical multiplexer 1806 and a distributor 1808. The statistical multiplexer 1806 helps make data transmission efficient by reducing idle time in the source transport stream (STS) 1810. In that regard, the statistical multiplexer 1806 may interleave data from multiple input sources together to form the transport stream 1810. For example, the statistical multiplexer 1806 may allocate additional STS 1810 bandwidth among high bit rate program channels and relatively less bandwidth among low bit rate program channels to provide the bandwidth needed to convey widely varying types of content at varying bit rates to the destination 1804 at any desired quality level. Thus, the statistical multiplexer 1806 very flexibly divides the bandwidth of the STS 110 among any number of input sources.

	vii.  Ashrafi et al. US 2016/0043794 teaches support for “…a multiplexed beam includes OAM signal processing circuitry for generating a multiplexed OAM multiplexed signal..:”
A system for focusing a multiplexed beam includes OAM signal processing circuitry for generating a multiplexed OAM multiplexed signal. A plurality of antennas comprises an antenna array. An antenna array control circuit controls transmission of the multiplexed OAM signal from each of the plurality of antennas in the antenna array. The antenna array control circuit generates control signals to cause the antenna array to transmit the OAM multiplexed signal from each of the plurality of antennas of the antenna array toward a focus point as a transmission beam and controls a timing of the transmissions of the OAM multiplexed signal from each of the plurality of antennas of the antenna array to cause the transmitted OAM multiplexed signals to arrive at the focus point at substantially a same time.
Description
[0030] FIG. 21 illustrates a typical OAM multiplexing scheme;
[0041] FIG. 27A illustrates spatial multiplexing using cascaded beam splitters;
[0043] FIG. 28 illustrates a log polar geometrical transformation based on OAM multiplexing and demultiplexing;
[0044] FIG. 29A illustrates an OAM multiplexer/demultiplexer using a photonic integrated circuit;
[0046] FIG. 29C illustrates a conceptual view of the 3D integrated device for OAM multiplexing and demultiplexing;
[0047] FIG. 30A illustrates an intensity profile of generated OAM beams and their multiplexing;
[0048] FIG. 30B illustrates the optical spectrum of each channel after each multiplexing for the OAM beams of FIG. 10A;
[0050] FIG. 31A illustrates the steps to produce 24 multiplex OAM beams;
[0066] FIGS. 40A-40C illustrate the manner for multiplexing multiple data channels into optical links to achieve higher data capacity;
[0071] FIG. 44 illustrates a system for multiplexing between a free space signal and an RF signal;
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Ashrafi 10,784,569, such that it supports multiplexing, to provide the ability to combine signals which increases bandwidth efficiency.


Allowable Subject Matter
Claims 7-9 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
These claims recite highly detailed technical designs not found in at least the prior art of record, either alone or in combination.
i)  The claims recite additional technical concepts not found in the parent application’s allowed claims.
ii)  Prior art such as Moffat US 2010/0080309, RU 2013143061 and Damnjanovic US 2017/0223735 do not put forth the teachings found in the claims.
iii)  Note that a Terminal Disclaimer will overcome all the rejections and an allowance can be issued.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414